Title: From George Washington to the Board of War, 30 November 1776
From: Washington, George
To: Board of War



Head Quarters Brunswic [N.J.] 30th Novemr 1776
Gentlemen

I am to acknowledge the Rect of your Favors of the 18th 19th and 23d Instant, which, from the unsettled Situation of our Affairs, I have not been able to answer before.
That of the 18th incloses a List of Stores taken in the Hancok and Adams Continental Ship, and carried into Dartmouth in New England, with a Resolve of Congress to deliver the Muskets, Powder, Lead & Flints to my Order. As the other Articles of the Cargo will be full as useful to the Army, as those included in the Resolve, I would advise, that Directions be given, to have the whole Cargo removed from Dartmouth to some secure place in the Neighbourhood of Philadelphia, and there deposited till call’d for. It is by no means proper that so great a Quantity of military Stores should be lodged with the Army, especially at present, as we know not to day where we shall be obliged to remove tomorrow, and that will in all probability be the Case, while the Enemy continue, with a Light Army, on this Side the North River.
In Answer to that part of yours of the 19th in which you ask my Advice as to the propriety of inlisting Prisoners of War, I would just observe, that in my Opinion it is neither consistent with the Rules of War, nor politic; nor can I think, that because our Enemies have committed an unjustifiable Action by inticing, and in some Instances, intimidating our Men into their Service, we ought to follow their Example. Before I had the honour of yours on this Subject, I had determined to remonstrate to General Howe on this Head. As to those few who have already inlisted, I would not have them again withdrawn and sent in, because they might be subjected to Punishment, but I would have the practice discontinued in future. If you will revert to the Capitulation of St Johns and Chambli, you will find an express Stipulation against the inlisting the prisoners taken there.
I remarked, that the Inlistment of prisoners was not a politic Step,

my Reason is this, that in time of danger, I have always observed such persons most backward, for fear, I suppose, of falling into the Hands of their former Masters, from whom they expect no Mercy, and this Fear they are apt to communicate to their Fellow Soldiers. They are also most ready to desert when an Action is expected, hoping, by carrying Intelligence, to secure their Peace.
I met Capt. Hesketh on the Road, and as the Situation of his Family did not admit of Delay, I permitted him to go immediately to New York, not having the least doubt, but General Howe will make a Return of any Officer of equal Rank who shall be required. I have the Honor to be with great Respect Gentn Yr most obt Servt

Go: Washington

